     Case 2:19-cv-00336-GMN-NJK Document 39 Filed 10/04/19 Page 1 of 2



 1   DENNIS M. PRINCE
     Nevada Bar No. 5092
 2   KEVIN T. STRONG
     Nevada Bar No. 12107
 3   PRINCE LAW GROUP
     8816 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148
     Tel: (702) 534-7600
 5   Fax: (702) 534-7601
     Attorneys for Plaintiffs
 6   Delbert Tanner, individually and
     on behalf of C.T., a minor and
 7   Jennifer Tanner

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
      DELBERT TANNER, individually and on         Case No. 2:19-cv-00336-GMN-NJK
11    behalf of C.T., a minor; and JENNIFER
      TANNER,
12
             Plaintiffs,
13
                                                     STIPULATION AND ORDER FOR
      vs.                                             DISMISSAL WITH PREJUDICE
14

15    ELIVE LIMITED, DBA ELIVE BUY, a
      Foreign Corporation; AMAZON, INC., a
16    Domestic Corporation; AMAZON.COM
      SERVICES, LLC, a Domestic Limited
17    Liability Company; AMAZON.COM.KYDC
      LLC, a Foreign Limited Liability Company;
18    AMAZON.COM.NVDC LLC, a Foreign
      Limited Liability Company; AMAZON.COM
19    SERVICES, INC., a Foreign Corporation;
      DOE MANUFACTURERS 1 through 100,
20    inclusive; ROE RETAILERS 1 through 100,
      inclusive,
21
             Defendants.
22

23          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs DELBERT
24   TANNER, individually and on behalf of C.T., a minor and JENNIFER TANNER, through their
25   undersigned counsel of record, Dennis M. Prince and Kevin T. Strong of PRINCE LAW GROUP;

26   Defendant ELIVE LIMITED, dba ELIVE BUY, through its counsel of record, Jack P. Burden and

27   Xiao Wen Jin of BACKUS, CARRANZA & BURDEN; and Defendants AMAZON, INC.;

28   AMAZON.COM SERVICES, LLC; AMAZON.COM.KYDC LLC; AMAZON.COM.NVDC LLC
     Case 2:19-cv-00336-GMN-NJK Document 39 Filed 10/04/19 Page 2 of 2



 1   and AMAZON.COM SERVICES, INC., through their counsel of record, Steve Morris and Raleigh

 2   C. Thompson of MORRIS LAW GROUP, that Plaintiffs’ claims against Defendants shall be

 3   dismissed, with prejudice, and with each of the parties to bear their own respective attorney’s fees and

 4   costs.

 5    DATED this 4th day of October, 2019.                  DATED this 4th day of October, 2019.
 6    PRINCE LAW GROUP                                      MORRIS LAW GROUP
 7
      /s/ Dennis M. Prince                                  /s/ Raleigh C. Thompson
 8    DENNIS M. PRINCE                                      STEVE MORRIS
      Nevada Bar No. 5092                                   Nevada Bar No. 1543
 9    KEVIN T. STRONG                                       RALEIGH C. THOMPSON
      Nevada Bar No. 12107                                  Nevada Bar No. 11296
10    8816 Spanish Ridge Avenue                             411 E. Bonneville Avenue, Suite 360
      Las Vegas, Nevada 89148                               Las Vegas, Nevada 89101
11    Tel: (702) 534-7600                                   Tel: (702) 474-9400
      Fax: (702) 534-7601                                   Fax: (702) 474-9422
12    Attorneys for Plaintiffs                              Attorneys for Defendants
      Delbert Tanner, individually and                      Amazon, Inc., Amazon.com Servces, LLC,
13    on behalf of C.T., a minor and                        Amazon.com.KYDC LLC, Amazon.com.NVDC
      Jennifer Tanner                                       LLC, and Amazon.com Services, Inc.
14

15

16
                                                            DATED this 4th day of October, 2019.
17
                                                            BACKUS, CARRANZA & BURDEN
18
              IT IS SO ORDERED.
19                                                          /s/ Jack P. Burden
              Dated this ____
                          4 day of October, 2019.           JACK P. BURDEN
20                                                          Nevada Bar No. 6918
                                                            XIAO WEN JIN
21                                                          Nevada Bar No. 13901
                                                            3050 South Durango Drive
22            ________________________________              Las Vegas, Nevada 89117
              Gloria M. Navarro, District Judge             Tel: (702) 872-5555
23                                                          Fax: (702) 872-5545
              UNITED STATES DISTRICT COURT
                                                            Attorneys for Defendant
24                                                          Elive Limited dba Elive Buy
25

26

27

28

                                                        2
